Citation Nr: 1020222	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear hearing 
loss.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gunshot wound, left thigh.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, G.L., and K.E.
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to July 
1970, including honorable combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied service connection for left ear 
hearing loss and granted service connection for PTSD and a 
shell fragment wound to the left thigh.  

With respect to the service-connected shell fragment wound to 
the left thigh, the Veteran testified at the April 2010 
Travel Board hearing that, while his injury has been 
characterized as a shell fragment wound, it is actually a 
gunshot wound that was caused by an AK-47 rifle.  The term 
"gunshot wound" serves as a comprehensive term to identify 
the class of wounds caused by shrapnel, shell fragments, mine 
fragments, or bullets.  Therefore, the Board finds that the 
Veteran's service-connected left thigh disability is more 
appropriately characterized as a gunshot wound, as reflected 
on the first page of this decision, and the RO is instructed 
to recharacterize the disability as such.

In April 2010, the Veteran, his friend, G.L., and his 
daughter, K.E., testified before the Board sitting in 
Detroit, Michigan.  A transcript of the hearing is associated 
with the claims file.  

The issues of entitlement to service connection left ear 
hearing loss and entitlement to an increased rating for 
service-connected PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1971 rating decision, the RO denied service 
connection for defective hearing. The Veteran did not appeal 
that decision, and it became final.

2.  Service connection for right ear hearing loss was 
established in June 2007, while service connection for left 
ear hearing loss remained denied.  

3.  Evidence received since the final August 1971 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of service connection for left ear 
hearing loss, is neither cumulative nor redundant, and raises 
a reasonable possibility of substantiating the claim, so as 
to permit reopening of the claim.

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left thigh 
gunshot wound is characterized by cardinal signs and symptoms 
of muscle disability, including lowered threshold of fatigue, 
fatigue-pain, and impairment of coordination.  The injury 
caused by the left thigh gunshot wound results in a 
moderately severe injury to muscle group XIV that is manifest 
by impairment of strength and weakness and a scar that is 
depressed and adhered to the entire tissue its entire length 
and width.  There is also a moderate injury to muscle group 
XV that is manifest by limitation of motion in the hip joint 
and a scar that is depressed, without any evidence of 
impairment of function in motion or strength as compared to 
the right thigh or other evidence of severe injury to the 
muscle group.  The Veteran is able to demonstrate range of 
motion in his left knee and hip joints without pain, 
fatigability, lack of endurance, incoordination, loss of 
range of motion with repetitive motion.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.  

5.  There is no additional neurological impairment associated 
with the service-connected left thigh gunshot wound that 
warrants a separate disability rating.  

6.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left thigh 
gunshot wound is characterized by left hip arthritis manifest 
by normal extension and flexion limited to no less than 120 
degrees.  There is evidence of painful motion.  

7.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected left thigh 
gunshot wound is characterized by two scars located on the 
posterior and medial region of the left thigh that are deep, 
tender, and depressed.  There is hypesthesia over the 
posterior and medial thigh scars.  The posterior thigh scar 
measures 9 square cm, is adhered to the entire tissue its 
entire length and width, and causes muscle weakness in the 
hamstring.  The medial thigh scar measures 4.75 square cm and 
there is no evidence that the scar is adhered to the 
underlying tissue or causes any limitation of motion or 
function.  


CONCLUSIONS OF LAW

1.  The August 1971 rating decision denying service 
connection for defective hearing is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for left ear hearing loss 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Criteria for a combined disability rating of 50 percent 
for service-connected gunshot wound, left thigh, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 
4.56, 4.72, Diagnostic Code 5314-5315 (2009).  

4.  A 10 percent rating, but no higher, is warranted for 
degenerative arthritis of the left hip with noncompensable 
limitation of flexion.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5003- 5252 (2009); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

5.  Separate zero percent ratings, but no higher, are 
warranted for residual scars on the posterior and medial 
aspect of the left thigh.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 7801 (2006); Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

With respect to the Veteran's claim to reopen the claim of 
service connection for left ear hearing loss, the Board notes 
the Veteran was not provided the specific reasons why his 
claim was previously denied, as required by Kent.  However, 
as discussed below, the Board finds the Veteran has submitted 
new and material evidence sufficient to reopen his service 
connection claim.  Therefore, the Veteran is not prejudiced 
by any notice defect involving his claim to reopen.  

With respect to the Veteran's rating claims, the evidence 
shows the Veteran is challenging the initial disability 
rating assigned following the grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Review of the record reveals that the AOJ sent 
the Veteran a letter in May 2006 that fully addressed all 
required notice elements and was sent prior to the initial 
AOJ decision granting service connection in this matter.  
Thus, because the notice that was provided was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Nevertheless, the Board notes that the AOJ also 
sent the Veteran a letter in May 2008 that informed him of 
the rating criteria used to evaluate his service-connected 
disabilities.  

VA has also satisfied its duty to assist the Veteran in the 
development of his claims.  The AOJ obtained VA outpatient 
treatment records dated from 2006 to 2008, as well as 
evidence from private physicians documenting the Veteran's 
psychological treatment during 2007 and 2008.  The Veteran 
was also afforded VA examinations in October 2006, and he was 
given an opportunity to set forth his contentions at the 
hearing before the undersigned.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is, therefore, the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board will now turn to the Veteran's claims.

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for defective hearing was 
denied in a rating decision dated August 1971.  At that time, 
the RO considered service treatment records which showed that 
the Veteran's hearing was normal at entrance and separation 
from service and that the Veteran did not lodge any pertinent 
complaint related to his ears during service.  The RO also 
considered a May 1971 VA examination report, which showed 
that the Veteran's hearing was within normal limits 
bilaterally.  The RO denied the Veteran's claim on the basis 
that there was no evidence showing the existence of defective 
hearing.  The Veteran did not appeal the RO's determination; 
therefore, the May 1971 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  

In June 2007, the RO granted service connection for right ear 
hearing loss and assigned a noncompensable (zero percent) 
disability rating, effective May 2006, based on evidence 
showing decreased hearing acuity in the right ear sufficient 
to be considered a disability by VA.  See 38 C.F.R. § 3.385.  
The RO denied service connection for left ear hearing loss, 
however, because evidence of decreased hearing in the left 
ear sufficient to be considered a disability by VA had not 
been submitted.  

Review of the record reveals that, since the May 1971 rating 
decision, the new evidence submitted in support of the 
Veteran's claim of service connection for left ear hearing 
loss includes a June 2007 VA examination report which shows 
the Veteran's hearing acuity in his left ear has decreased 
significantly since separation from service.  Indeed, the 
June 2007 examination report shows the Veteran's hearing 
acuity in all thresholds from 500 to 4000 Hz was 20 decibels 
in his left ear.  The new evidence also includes the 
Veteran's testimony at the April 2010 Travel Board hearing 
that he has not had an audiological examination since June 
2007 and that his hearing has gotten worse since that time.  
The Veteran's daughter also provided credible testimony that 
the Veteran could hardly hear out of his left ear.

At the time of the last final decision in May 1971, there was 
no evidence showing the Veteran had hearing loss in his left 
ear sufficient to be considered a disability by VA.  Since 
the May 1971 rating decision, the Veteran has provided 
medical evidence that shows his hearing has significantly 
decreased since service and lay evidence showing that his 
hearing has decreased since he was last afforded an 
audiological examination.  The Veteran is competent to 
provide evidence regarding his current symptoms and, in 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board finds that the evidence 
received since the May 1971 rating decision is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for left ear 
hearing loss is reopened.  See 38 U.S.C.A. § 5108.  

As the evidence is not sufficient to show a current diagnosis 
of left ear hearing loss for VA compensation purposes, a 
remand is necessary for additional evidentiary development to 
be completed.  Thus, the merits of the claim will not here be 
addressed.  

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for a gunshot wound to the 
left thigh was established in June 2007 and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5314, effective May 2006.  The Veteran 
asserts that the residuals of the left thigh gunshot wound 
warrant a disability rating higher than 10 percent.  He 
specifically testified before the Board that he experiences 
weakness and cramping, the left leg gives way, and he has 
scarring.  As such, the Veteran believes that criteria for at 
least a 30 percent rating are met.

As noted, the Veteran's service-connected left thigh 
disability is currently rated 10 percent disabling under the 
criteria of 38 C.F.R. § 4.73, DC 5314 for injuries to muscle 
group XIV, which is the anterior thigh group, including the 
(1) Satorius, (2) rectus femoris, (3) vastus externus, (4) 
vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  The functions of this muscle group are 
extension of the knee, simultaneous flexion of the hip and 
flexion of the knee, tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  In evaluating this claim, however, it appears that the 
left thigh disability also affects muscle group XV, which is 
the mesial thigh group, including (1) adductor longus, (2) 
adductor brevis, (3) adductor magnus, and (4) gaciilis.  The 
functions of this group are flexion of the hip and flexion of 
the knee.  See DC 5315.  

In this regard, the October 2006 VA Muscles examination 
reflects that the muscles effected by the in-service gunshot 
wound included the lateral hamstring, specifically, the 
rectus femoris, and the adductor of the quadriceps of the 
medial thigh.  While the VA examiner did not specify which 
adductor muscle was involved, the Board notes that none of 
the adductor muscles are evaluated under muscle group XIV 
and, as such, consideration must be given to the muscle group 
that includes the adductor muscles.  Therefore, the Board 
finds that the Veteran's left thigh disability is more 
appropriately rated under 38 C.F.R. § 4.73, DC 5314-5315, 
which includes consideration of all muscle groups involved.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, and severe.  The type of disability 
associated with a slight muscle disability is a simple wound 
of muscle without debridement or infection.  A history with 
regard to this type of injury should include service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability.  
Objective findings should include minimal scar, no evidence 
of fascial defect, atrophy, or impaired tonus, no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, a severe injury would also show X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  To 
qualify for elevation, there must be at least moderate injury 
to two or more muscle groups in the same anatomical region 
and the function of at least one of the injured muscle groups 
must affect motion, or otherwise act on two joints, or, if 
each injured muscle only acts on one joint, then each injured 
muscle must act on a different joint.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Under 38 C.F.R. § 4.71a, DCs 5160 to 5162, amputation of the 
thigh may warrant a disability rating ranging from 60 to 90 
percent, depending on how extensive the amputation is and the 
where the amputation occurs on the thigh.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis ratings of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  

The Board notes that service personnel records reveal that 
the Veteran suffered fragment wounds to the left thigh during 
service.  Unfortunately, the service treatment records do not 
contain any specific information regarding the Veteran's 
gunshot wound, including evidence regarding how much or what 
type of treatment the Veteran received for his left thigh 
gunshot wound.  Therefore, the history and complaint of the 
Veteran's injury will be based upon the Veteran's report to 
the extent that he has provided information regarding his 
left thigh gunshot wound.  See 38 C.F.R. § 3.159(c)(4), 
3.304(d).  

Review of the evidence reveals that, at the October 2006 VA 
Muscles examination, the Veteran reported that a round 
entered his left thigh and exited the medial thigh.  The 
Veteran testified before the Board that he was hospitalized 
for two months as a consequence of the gunshot wound.  There 
is no evidence of infection at the time of the injury.

At the October 2006 examination, the Veteran related 
experiencing spasms, cramps, pain, and aching in his left 
thigh, depending on his activity level.  The examiner found 
that the muscles affected are the lateral hamstring, 
particularly the rectus femoris, and the adductor of the 
quadriceps of the medial thigh.  On examination, the Veteran 
walked with mild antalgia to the left, with greater right 
heel pronation wear on the right as opposed to the left and 
favoritism to the right.  Flexor strength in the quadriceps 
was 5/5 on the left and right, while flexor strength in the 
hamstring was 5/5 on the right and 4/5 on the left.  
Quadriceps circumference was 43 centimeters (cm) on the right 
and 42 cm on the left.  Range of motion testing of the hips 
revealed that the Veteran was able to demonstrate flexion to 
120 of 125 degrees bilaterally, abduction to 40 of 45 degrees 
bilaterally, adduction to 25 of 25 degrees bilaterally, 
internal rotation to 40 of 50 degrees bilaterally, external 
rotation to 55 to 60 degrees bilaterally, and extension to 30 
of 30 degrees bilaterally.  Range of motion testing of the 
knees revealed the Veteran was able to demonstrate flexion to 
138 of 140 degrees on the right and 140 of 140 degrees on the 
left and extension to zero degrees bilaterally.  All range of 
motion was performed without complaint or evidence of pain, 
fatigability, lack of endurance, incoordination, loss of 
range of motion with repetitive motion.  

Objective examination also revealed the Veteran has two scars 
on his left thigh, one on the posterior thigh and the other 
on the medical aspect of his thigh.  The scar on the left 
posterior thigh, e.g. the base of the rectus femoris, 
measured 6 cm long, 1.5 cm wide.  The scar was tender and 
adhered to the entire tissue its entire length and width.  It 
was not unstable but was depressed by 1 cm, and, thus, not 
superficial.  It was atrophic, shiny, and keloid-formed but 
not inflamed or edematous.  The scar was inflexible and 
indurated its entire length and width.  The examiner noted 
that the posterior thigh scar created muscle weakness during 
hamstring testing.  

The scar on the medial aspect of the thigh measured 9.5 cm 
long, .5 cm wide, and 1.5 deep.  The scar was tender and 
adhered.  It was irregular but no scaly or unstable.  The 
scar was depressed by 1.5 cm and, thus, not superficial.  It 
was discolored and keloid-formed but not edematous or 
inflamed.  The examiner noted that the scar creates some 
distortion of the skin around it and is indurated its entire 
length and width.  There was no effect in motion of the hip 
or knees on examination.  

The Board finds that the October 2006 examination report, 
coupled with the Veteran's credible testimony, is the most 
competent and probative evidence of record regarding the 
current level of severity of the residuals of the left thigh 
gunshot wound.  There is no indication or allegation that all 
pertinent information and evidence regarding the disability 
was not provided.  Because of the thoroughness of the 
examination report, it is adequate for rating purposes.

Applying the facts to the legal criteria, the Board notes 
that the injuries associated with muscle groups XIV and XV 
can be rated no less than moderate, given the provisions of 
38 C.F.R. § 4.56(b).  Indeed, the evidence shows that the 
Veteran's gunshot wound caused a through-and-through injury 
with muscle damage to the medial adductor of the left thigh, 
as entrance and exit wounds and weakened hamstring flexion 
were noted on objective examination.  

The Board has considered whether the injuries associated with 
muscle groups XIV and XV are more than moderate.  Regarding 
both muscle groups, the Veteran has reported having a lowered 
threshold of fatigue, as his left thigh fatigues quickly 
while walking, sitting, or standing.  The Veteran has also 
reported experiencing pain and instances when his thigh fails 
him, resulting in falls.  Regarding both muscle groups, the 
evidence shows loss of muscle substance in the left thigh as 
the circumference of the left quadriceps is slightly 
decreased, as compared to the right.  

Regarding muscle group XIV, the evidence shows positive 
impairment of strength and weakness in the left hamstring, as 
tests of strength revealed decreased strength as compared to 
the right thigh, and muscle weakness was noted during 
hamstring testing.  Based on this evidence, plus the evidence 
of cardinal signs and symptoms of muscle disability, shown by 
the Veteran's credible testimony of lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
evidence that the gunshot wound affected more than one muscle 
group, the Board finds the Veteran's injury to muscle group 
XIV more nearly approximates a moderately severe disability, 
warranting a 40 percent disability rating under DC 5314.  

In making this determination, the Board notes that all of the 
criteria for the moderately severe level of impairment are 
not shown by the evidence of record; however, the Board finds 
the impairment of function, particularly strength and 
weakness, as well as the evidence of involvement of more than 
one muscle group supports the grant of a higher disability 
rating.  See 38 C.F.R. § 4.21.  The Board also notes that the 
evidence shows that the scar located at the base of the 
rectus femoris, one of the muscles included in this muscle 
group, is depressed and adhered to the entire tissue its 
entire length and width.  In this regard, depressed, adherent 
scars, which indicate wide damage to muscle groups in the 
missile track is one of the criteria contemplated for a 
severe muscle injury.  While the preponderance of the 
evidence is against a finding that the injury to muscle group 
XIV is severe, as discussed below, the Board notes that the 
evidence of a depressed, adhered scar indicating wide damage 
to the muscle group is further evidence showing that the 
injury to muscle group XIV more nearly approximates a 
moderately severe disability warranting a rating of 40 
percent.

Regarding muscle group XV, the evidence shows the Veteran has 
normal strength in his quadriceps, but his range of motion in 
the left hip is slightly decreased.  In evaluating this 
claim, the Board finds probative that the Veteran's range of 
motion in his right hip was also decreased to the same 
degree, suggesting that the limitation of motion in the left 
thigh is not solely due to the in-service gunshot wound.  
Nevertheless, there are cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue, 
fatigue-pain, and impairment of coordination, and there is 
evidence that the gunshot wound affected more than one muscle 
group.  There is also evidence that the scar located in the 
area of muscle group XV is depressed, but the evidence does 
not show that the scar is adhered to the muscle tissue in 
that area.  Without evidence of impairment of function in 
range of motion or strength as compared to the right side, or 
evidence of a scar indicating wide damage to the muscle 
group, as shown in the moderately severe injury to muscle 
group XIV, the Board finds the injury to muscle group XV more 
nearly approximates a moderate disability, and no higher.  

Neither muscle group XIV or XV involves or more nearly 
approximates a severe muscle injury as there is no allegation 
or evidence of intermuscular binding or scarring, soft flabby 
muscles in the wound area, abnormal muscle swelling or 
hardening in contraction, or other evidence of severe 
impairment of function in the left thigh as compared to the 
right thigh, such as X-ray evidence of multiple scattered 
foreign bodies, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, or induration of 
the muscles.  As noted, there is evidence that the scar 
located in the area of muscle group XIV is depressed and 
adhered to the tissue its entire length and width; however, 
the Board finds that, without evidence of at least some of 
the other criteria listed above, the preponderance of the 
evidence is against a finding that the injury to muscle 
groups XIV and XV is severe.  Therefore, based on the 
foregoing reasons and bases, the Board finds that muscle 
group XIV is manifest by a moderately severe injury, which 
warrants a 40 percent disability rating under DC 5314, while 
muscle group XV is manifest by a moderate injury, which 
warrants a 10 percent disability rating under DC 5315.  

Pursuant to 38 C.F.R. § 4.55(e), the Board finds that the 
combined disability rating for the Veteran's left thigh 
disability is 50 percent.  In making this determination, the 
Board finds that elevation of the rating for the most 
severely injured muscle group to the next level is warranted 
given the evidence of at least a moderate injury to muscle 
groups XIV and XV, which are located in the same anatomical 
region, affect motion of the knee and hip, and act on two 
joints, particularly the knee and the hip.  See 38 C.F.R. 
§ 4.55(e).  Therefore, because muscle group XIV is the most 
severely injured muscle group of the two groups affected by 
the Veteran's gunshot wound, the 40 percent disability rating 
assigned to muscle group XIV will be increased by one level 
to 50 percent and used as the combined evaluation for the 
Veteran's left thigh gunshot wound disability.  This increase 
in disability rating does not violate the provisions of 
38 C.F.R. § 4.68, as amputation of the thigh warrants a 60 
percent disability rating or higher.  See 38 C.F.R. § 4.71a, 
DCs 5160 to 5163.  

Review of the evidence also reveals that the Veteran has 
developed mild arthritis in the left hip joint due to the 
gunshot wound.  See October 2006 VA examination report.  
Therefore, consideration must be given to whether a separate 
disability rating may be assigned.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  

Limitation of flexion of the thigh warrants a 10 percent 
rating when limited to 45 degrees, a 20 percent rating when 
limited to 30 degrees, a 30 percent rating when limited to 20 
degrees, and a 40 percent rating when limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5252.  Limitation of extension of the 
thigh warrants a 10 percent rating when limited to 5 degrees.  
38 C.F.R. § 4.71a, DC 5251.  

In evaluating the Veteran's hip disability under DCs 5251 and 
5252, the Board notes that the preponderance of the evidence 
shows the Veteran is able to demonstrate normal extension to 
zero degrees and flexion limited to no less than 120 degrees.  
See October 2006 VA examination report.  Therefore, 
compensable ratings are not warranted under either diagnostic 
code.  In evaluating the Veteran's hip disability under DC 
5003, the Board finds that limitation of motion is not 
compensable under DCs 5251 or 5252 but there is evidence of 
painful motion in the left hip joint.  Therefore, a 10 
percent rating is warranted under DC 5003.

The Board has considered whether the Veteran may also be 
assigned a separate rating based on the scars on his left 
thigh.  The Board notes that two amendments were made to the 
criteria for rating the skin, effective August 30, 2002, and 
October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 
Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805 (2009)).  Generally, in a claim for 
an increased rating, the Board considers both the former and 
current schedular where the rating criteria are amended 
during the course of an appeal.  However, the amendments to 
the rating criteria in 2002 occurred before the Veteran filed 
his service connection claim, and the amended regulations 
effective October 2008 are only applicable to claims received 
on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(September 23, 2008).  Therefore, the rating criteria in 
effect prior to August 2002 and the amended regulations 
effective October 2008 will not be addressed in the present 
decision.  

Under the rating criteria in effect from August 2002, a 10 
percent evaluation is warranted for scars covering an area of 
144 square inches or greater where superficial and without 
resulting limited motion; for a superficial, unstable scar 
(characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  For 
scars other than on the head, face, or neck, where such are 
deep or cause limited motion, a 10 percent rating is 
warranted when in an area exceeding six square inches (39 sq. 
cm), a 20 percent rating is warranted when in an area 
exceeding 12 square inches (77 sq. cm), a 30 percent rating 
is warranted when in an area exceeding 72 square inches (465 
sq. cm), and a 40 percent rating is warranted when in an area 
exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. 
§ 4.118, DCs 7801 to 7804 (2006).  Otherwise, scars will be 
rated on the limitation of motion of the affected part, under 
DC 7805.  

In evaluating the Veteran's scars, the Board notes that both 
the scars on the Veteran's left thigh are deep, as the 
evidence shows they are both depressed.  The posterior thigh 
scar measures 6 cm long and 1.5 cm wide, totaling 9 square 
cm, while the medial thigh scar measures 9.5 cm long and .5 
cm wide, totaling 4.75 square cm.  Thus, neither scar is 
compensable under DC 7801.  

The Veteran's scars are not superficial, as they are 
depressed, and do not exceed areas of more than 144 square 
inches; therefore, DC 7802 is not for application.  Likewise, 
DC 7803 is not for application because the Veteran's scars 
are not superficial or unstable, and DC 7804 is not for 
application because, although the evidence shows that both 
scars are tender, the scars are not superficial.  The Board 
has considered the Veteran's scars under DC 7805, for 
limitation of function of the affected part; however, the 
evidence does not show that limitation of motion of the knee 
or hip is affected by the Veteran's scars.  The October 2006 
VA examiner noted that the scar on the posterior portion of 
the Veteran's left thigh created muscle weakness in the 
hamstring; however, that particular impairment of function is 
contemplated in the 50 percent disability rating currently 
assigned to the Veteran's muscle injury.  Assigning another 
rating based upon the same impairment of function would 
amount to pyramiding, which is prohibited.  See 38 C.F.R. 
§ 4.14.  

While the Veteran's scars do not warrant compensable ratings 
under any of the diagnostic codes used to evaluate skin 
disabilities, the Board finds that the scars warrant separate 
zero percent disability ratings, as all manifestations of the 
service-connected left thigh gunshot wound are separately 
ratable, even if noncompensable.  See 38 C.F.R. § 4.31.  
Therefore, the Board finds that separate zero percent 
disability ratings are warranted for the scars located on the 
posterior and medial aspect of the left thigh under DC 7801, 
which the Board finds is the best diagnostic code under which 
the scars may be evaluated, given the evidence showing the 
scars are deep.  See 38 C.F.R. § 4.27.  

The Board has also considered the Veteran's left thigh 
gunshot wound in light of any potential neurological damage.  
The preponderance of the evidence, however, does not contain 
any evidence of significant neurological impairment involving 
the left thigh.  The October 2006 VA examiner noted there is 
hypesthesia over the scars located on the posterior and 
medial regions of the left thigh, but the evidence does not 
reflect that any particular nerve group in the left thigh is 
impaired as a result of the gunshot wound.  In addition, the 
Board notes that the Veteran has never been diagnosed with or 
demonstrated symptoms associated with any of the relevant 
neurological disabilities listed in the Rating Schedule.  See 
38 C.F.R. § 4.124a, DC 8520, 8526 to 8530 (2009).  Therefore, 
the Board finds that a neurological disability warranting a 
separate disability rating is not shown by the evidence of 
record.  

The Board has also considered any functional loss due to pain 
on motion under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is able 
to demonstrate movement in his left knee and hip joints 
without any objective evidence of pain, fatigability, lack of 
endurance, incoordination, loss of range of motion with 
repetitive motion.  In addition, the evidence shows that, 
despite the decreased function in the left thigh caused by 
the gunshot wound, the Veteran's injury has never prevented 
him from conducting gainful employment.  As such, the Board 
finds that any functional impairment caused by the left thigh 
gunshot wound is contemplated in the 50 percent disability 
rating currently assigned, which considers the cardinal signs 
and symptoms of muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

A review of the evidence and rating criteria reflects that 
the available schedular evaluations are adequate as they 
address all symptoms experienced by the Veteran.  As there is 
no evidence of exceptional circumstances, the Board finds 
that referral for consideration of an extra-schedular rating 
is not warranted.  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
Veteran.  






ORDER

Having submitted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
left ear hearing loss, the Veteran's claim for that benefit 
is granted to that extent only.

A combined 50 percent disability rating for a gunshot wound 
of the left thigh is granted subject to the laws and 
regulations governing the award of monetary benefits.

A separate 10 percent disability rating for degenerative 
arthritis of the left hip is granted subject to the laws and 
regulations governing the award of monetary benefits.

Separate zero percent disability ratings for residual scars 
on the posterior and medial aspect of the left thigh are 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

As to the reopened claim for left ear hearing loss, the Board 
notes that the Veteran has asserted that his hearing has 
worsened since he was last afforded an audiological 
examination.  Review of the evidence reveals it has been four 
years since the Veteran's left ear hearing acuity was 
evaluated.  Therefore, given the Veteran's testimony that his 
hearing has decreased and the fact that it has been four 
years since his hearing acuity was last evaluated, the Board 
finds a remand is necessary to determine if the Veteran's 
left ear hearing acuity meets the definition of a disability 
for VA compensation purposes.

In addition, the Veteran is seeking a disability rating 
higher than 30 percent for symptoms associated with PTSD as 
they have increased in severity.  While there was credible 
testimony presented before the Board as to the Veteran's 
inability to perform any type of gainful employment, it is 
not clear if the Veteran's service-connected PTSD results in 
a total occupational impairment sufficient to warrant a 100 
percent disability rating under the rating criteria.  In this 
regard, the April 2010 Travel Board hearing transcript 
reflects that the Veteran testified that he stopped working 
approximately five years ago because he was having difficulty 
interacting with people at work and dealing with the stresses 
of employment.  Despite the Veteran's report of 
unemployability due to PTSD, the evidentiary record does not 
contain a medical opinion that addresses the effect the 
Veteran's disability has on his ability to work.  

Given the Veteran's testimony that he is no longer working 
due to the symptoms associated with PTSD, the Board finds 
that the issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) has been raised.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
While the TDIU issue has not been adjudicated or otherwise 
developed for appeal, the Board notes that a TDIU is part and 
parcel of the increased rating claim on appeal.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009); Id.  

Because the record does not contain a medical evidence 
addressing the Veteran's occupational impairment due to 
service-connected PTSD, the Board finds a remand is necessary 
in order to obtain a medical opinion that addresses the 
effect the Veteran's service-connected PTSD has on his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1994).  This remand is required for VA to comply with its 
duty to assist the Veteran pursuant to 38 C.F.R. 
§ 3.159(c)(4).

In addition to the foregoing, 38 U.S.C.A. § 7105 (d)(1) 
provides that, following receipt of a notice of disagreement, 
VA must issue a statement of the case that includes a summary 
of the evidence pertinent to the issues with which the 
Veteran expressed disagreement, a citation of pertinent laws 
and regulations, and a discussion of how those laws and 
regulations affects VA's decision.  The Board notes that the 
Veteran has not been provided with this information as it 
pertains to the portions of his increased rating claim 
involving entitlement to TDIU.  Therefore, on remand, the RO 
should provide the Veteran and his representative with a 
supplemental statement of the case that contains the 
necessary information.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
examination to determine the current level of 
severity of his left ear hearing impairment.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review is accomplished.

a.	The examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less than 
50 percent) that any current left ear 
hearing impairment is related to the 
Veteran's active service.  A rationale must 
be provided for each opinion offered.  

b.	The examiner should provide an opinion 
about the effect the Veteran's left ear 
hearing impairment has on his ability to 
obtain and maintain employment.  

c.	If the foregoing cannot be answered on a 
medical or scientific basis, without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report and explain why this 
is so.

2.	Schedule the Veteran for an examination to 
determine the severity of his PTSD.  Any 
and all studies deemed necessary should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review is accomplished.  

a.	The examiner should report the 
current symptoms and manifestations 
associated with the Veteran's  PTSD.

b.	Thereafter, based on the examination 
findings and other evidence of 
record, the examiner is asked to 
state whether the Veteran's PTSD 
renders him unable to secure or 
follow a substantially gainful 
occupation, without regard to his 
non-service-connected disabilities or 
her age.  

c.	A rationale must be provided for each 
opinion offered.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
addresses entitlement to an extra-
schedular rating and TDIU, and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


